Citation Nr: 1431163	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  10-03 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic headaches, to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel

INTRODUCTION

The Veteran had active duty service from June 1956 to April 1959 and from November 1973 to September 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In September 2013 and March 2014, the Board remanded the Veteran's claim for additional development. 

The Veteran testified at a July 2012 hearing before the undersigned Veterans Law Judge in St. Petersburg, Florida.  A transcript of the hearing is of record.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran has chronic headaches as a result of his active service or secondary to service-connected disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, entitlement to service connection for chronic headaches is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcomes detailed below as to the grant of this claim, VA's fulfillment of its duties to notify and assist need not be addressed at this time. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has chronically worsened the nonservice-connected disability for which service connection is sought.  38 C.F.R.  § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran contends that his chronic headaches are related to his service or are secondary to his service-connected disabilities.  Relevant to this claim, the Veteran is service-connected for a deviated nasal septum, residual of broken nose and a compression fracture, T-12.  The Veteran has stated that after sustaining a broken nose in-service in 1956, headaches came and went until his second period of active service, where he sustained some type of fall in service.  See March 2014 Veteran Statement, July 2012 Hearing Transcript.  After that in service fall, the Veteran stated that his headaches increased in number and severity.  See March 2014 Veteran Statement.  Later, in the "mid 2001 to 2006 period," the Veteran stated that he started having "very painful" headaches.  See id.

The Veteran's service treatment records (STRs) included a June 1975 note of "continuing headaches."  Shortly after separation from service in September 1975, various VA treatment records reference headaches.  For example, a December 1975 VA treatment note stated "[h]eadaches: for 1 [year]...The onset followed a fall down" 17 steps.  A January 1976 VA treatment note stated "fall 16 steps 1 [year] ago.  Headaches since."  A February 1976 VA treatment note stated that "headaches are relieved by medicine."  A May 1976 VA examination form, in the portion completed by the Veteran, listed "continuing bad headaches, very severe at times." 

In support of his claim, the Veteran has submitted various statements from private doctors.  A December 2009 letter from Dr. B.G. stated that the Veteran has "headaches directly and causally related to his nasal fracture."  An August 2012 letter from Dr. G.W. listed a current diagnosis of "[c]losed head injury with post-traumatic headaches" and stated "more likely than not, direct service connected cause."  A September 2012 letter from Dr. J.N. stated that "[t]here are reports in the literature which support the concept that in some cases, a deviated septum can cause 'contact point' headaches."  A March 2014 letter from Dr. B.G. stated that the Veteran "does have military related injuries.  These include chronic headaches secondary to service-connected disabilities."  In relation to the letters from Dr. B.G., the Board notes that, after his December 2009 letter and before his March 2014 letter, he also submitted a September 2012 statement that he would "defer to [Dr. G.W.], the neurologist, as to the causal relationship between the service injury and present headaches."  The Board notes that Dr. G.W. provided a positive opinion in August 2012.      

Negative VA opinions are of record from November 2008, October 2013 and April 2014.  Despite remand directives from the Board in September 2013 and March 2014, the October 2013 and April 2014 VA opinions did not adequately address secondary service because they did not address whether the Veteran's service-connected deviated septum aggravated the Veteran's chronic headaches.  Also of record are references to other head trauma that the Veteran suffered, which all occurred after the Veteran's service.  See e.g., April 1976 VA treatment note, September 2005 VA treatment note, October 2010 private treatment note from Dr. O.D. and April 2014 VA medical opinion.  

Reviewing the evidence of record, the Board finds that the Veteran is competent to report the he has experienced headaches and that his testimony is credible.  In addition, there is an in-service complaint of headaches, as well as VA treatment records from shortly after service that offer contemporaneous support of the Veteran's later statements that his headaches increased in severity after the in-service fall.  Various private medical opinions offer support for the Veteran's claim.  While the Board acknowledges the negative VA opinions of record and the reports of other head trauma, in light of the positive evidence discussed above, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's chronic headaches are related to his active service or are secondary to service-connected disabilities.  As such, resolving reasonable doubt in the Veteran's favor, the Board concludes that entitlement to service connection for chronic headaches is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013). 


ORDER

Service connection for chronic headaches is granted.  



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


